Exhibit 10.6

 

SECOND AMENDMENT

TO LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 22, 2004, by and between COMERICA BANK (“Bank”), and
CHROMAVISION MEDICAL SYSTEMS, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of February 13, 2003, as amended from time to time, including but not limited
to that certain First Amendment to Loan and Security Agreement dated as of
October 21, 2003 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             The following defined terms in Section 1.1 of the Agreement
hereby are amended or restated as follows:

 

“Revolving Maturity Date” means February 28, 2005.

 

2.             Section 6.8 of the Loan Agreement hereby is amended and restated
in its entirety to read as follows:

 

“6.8         Tangible Net Worth. Borrower shall maintain, as of the last day of
each calendar month, a Tangible Net Worth of (a) at least One Dollar ($1.00)
beginning with the month ended January 31, 2004, and continuing through June 30,
2004, and (b) not less than negative Two Million Dollars (($2,000,000))
thereafter.”

 

3.             Exhibit C to the Loan Agreement hereby is amended and replaced
with Exhibit C attached hereto.

 

4.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

5.             Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing

 

6.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

 

(c)           an Affirmation of Guaranty from each Guarantor in the form
attached hereto, together with resolutions authorizing the execution and
delivery of the same;

 

(d)           an amendment fee in the amount of $3,000, which shall be due and
payable and nonrefundable on the date hereof, and which may be debited from any
of Borrower’s accounts;

 

1

--------------------------------------------------------------------------------


 

(e)           all Bank Expenses incurred through the date of this Amendment,
which shall be due and payable and nonrefundable on the date hereof, and which
may be debited from any of Borrower’s accounts; and

 

(f)            such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

7.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
second date above written.

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Stephen T.D. Dixon

 

 

 

 

Title:

EVP - CFO

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Cari Pham

 

 

 

 

 

 

Title:

Commercial Banking officer

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

 

 

FROM:

CHROMAVISION MEDICAL SYSTEMS, INC.

 

The undersigned authorized officer of CHROMAVISION MEDICAL SYSTEMS, INC. hereby
certifies that in accordance with the terms and conditions of the Loan Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                       with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in an material respects as
of the date hereof. Attached herewith are the required documents supporting the
above certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one ‘period to the next except as explained in an

accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes

No

10K and IOQ

 

(as applicable)

 

Yes

No

Total amount of Borrower’s cash and investments

 

Amount:  $           

 

Yes

No

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount:  $           

 

Yes

No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Measured on a Monthly Basis:

 

 

 

 

 

 

Minimum Tangible Net Worth

 

 

 

 

 

 

– 1/31/04 to 6/30/04

 

$

1.00

 

$

 

Yes

No

– 7/31/04 and thereafter

 

$

(2,000,000

)(1)

$

 

Yes

No

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  TNW may not be less than negative Two Million Dollars (($2,000,000))

 

Comments Regarding Exceptions: See Attached

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

 

AUTHORIZED SIGNER SIGNATURE

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

DATE

 

 

 

3

--------------------------------------------------------------------------------